Citation Nr: 1817266	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  08-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1997.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2012 Memorandum Decision by the United States Court of Appeals for Veterans Claims (Court), which found that a claim for TDIU had been raised by the record and was part and parcel of previously appealed claims for higher ratings for colitis and depression, pursuant to Rice v. Shinseki, 22 Vet. App. 477 (2009), and that the Board erroneously found that this issue had been withdrawn during an October 2009 Board hearing.  The Court reversed the determination that the claim for TDIU had been withdrawn and it was remanded for further consideration and issuance of a statement of the case (SOC).  See CAVC Decision received in May 2013.

The Board remanded the issue in January 2014 and June 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appeal in this case has taken an untraditional path.  As noted in the Introduction, the Veteran's claim for TDIU was considered by the Court as part and parcel of increased rating claims (no longer on appeal) that had not been adjudicated alongside those other claims.  Pursuant to the Court's decision and the Board's remands, an SOC was issued in October 2017.  The Veteran perfected this appeal by filing a VA Form 9, substantive appeal, that was received in November 2017.  In the Veteran's substantive appeal, he requested a hearing before the Board.  Such a hearing was scheduled for February 2018; however, in a statement received in January 2018, the Veteran's attorney withdrew the hearing request. 

Simultaneous to the October 2017, the RO also issued a rating decision that denied entitlement to TDIU.  See October 2017 rating decision.  The Veteran was notified of this decision in December 2017.   In February 2018, the Veteran's attorney filed a notice of disagreement with the December 2017 rating decision that denied entitlement to TDIU and requested a Decision Review Officer (DRO) hearing.  See Power of Attorney received in February 2018.  As the Veteran has not had a DRO hearing on this issue, the case must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a hearing for the Veteran with a Decision Review Officer.

2.  Then undertake any additional development deemed necessary before readjudicating the claim. If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

